Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
With respect to claims 1 and 11 the prior art of record fails to show method for interference mitigation in a wireless communication system, the method comprising: receiving a desired signal from an asset of the system at an antenna assembly; associating the desired signal with relative phase distribution information based on a relative location of origin of the desired signal, the relative phase distribution information being predetermined for the antenna assembly; receiving an interfering signal; associating the interfering signal with relative phase distribution information based on a relative location of origin of the interfering signal, the desired signal and the interfering signal forming a received signal set; normalizing signals of the received signal set to respective relative phases associated with each respective relative location of origin; and performing interference cancellation of the interfering signal based on the normalized signals.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Behdad teaches a phase quantization based on array element.
Kim teaches a beamforming antenna module.
Aieta achromatic optical component.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH C LE whose telephone number is (571)272-5027.  The examiner can normally be reached on 7:30 AM-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lester Kincaid can be reached on (571) 272-7922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/THANH C LE/Primary Examiner, Art Unit 2646